                              STATE OF TENNESSEE
                      ~~partment of Commerce and Insurance
                         500 James Robertson Parkway
                              Mlashville, TN 37243-1131
                        PH - 6'15.532.5260, FX - 615.532.2788
                               .Jerald.E.Gilbert@tn.gov

December 18, 2018



Cincinnati Insurance Company, The                      Certified Mail
P tJ Box 145496                                        Return Receipt Requested
Cincinnati, OH 45250                                   7017 1450 0002 1332 6635
iVAIC # 10677                                          Cashier # 42144


Re:      Loss Recovery Specialists, Llc V. Cincinnati Insurance Company, The

        Docket # 18C1328

~o V~Ih~m It May Concern:

E't~rsuant to Tennessee Code Annotated § 56-2-504 or § 56-2-506, the Department of
Commerce and Insurance was served December 7, 2018, on your behalf in connection with
fhe abo>ie-styled proceeding. Documentation relating to the subject is herein enclosed.

Jerald E. Gilbert
Design~~er_f Agent
Service of process

~C1C~C~S'~ti"GS                                                    ~~~ ~R~      ~~f~I~


cc: Circuit Court Clerk                                             ~   ~~     l ei

    hamilton County
    625 Georgia Avenue, Rm 500
    Chattanooga, Tn 37402


                                                                             ~~~~'~~~
                                                                              SAN '
                                                                                  ~ 2a ~~
                                                                             ~• FHA P~
                                                                                         T


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 1 of 30 PageID #: 4
                  IN THE CIRCUIT COURT OF HAMILTON COUNTY,TENNESSEE


 LOSS RECOVERY SPECIALISTS,LLC,

                         Plaintiff,                                   Docket No. ~ V G ~ 32-~

 vs.
                                                                                                                    a
                                                                      Division
                                                                                                                ~y~ ~ f
 CINCINNATI INSURANCE COMPANY,                                                                      c.~.G        ~~
                                                                                                                  r'"        ~'
                         Defendant.                                                                               ~~
                                                                                                                        ~~ ~     ~'-~
                                                                                                            `              ~J     ~K1
                                                    SUMMONS                                                 ~~          ~ ~~
TO DEFENDANT: Cincinnati Insurance Compan                                                                        ,-
SERVE AT:                                                                            CE


You are summoned and required to Answer and make defense to a Complaint herewith served upon you. Your Answer to
the Complaint must be filed and served upon plaintiff's attorney on or before thirty (30) days after service of this Summons
and Complaint upon you, exclusive of the day of service. Your Answer must be filed in the OFFICE OF THE CIRCUIT
COURT CLERK,625 Georgia Avenue, Room 500, Chattanooga, Tennessee 37402. You are also required to serve a copy
of your Answer upon the plaintiff's attorney, or the pro se plaintiff as set out below. If you fail to do so,judgment by default
will be taken against you for the relief demanded in the Complaint.

ISSUED &TESTED this 3U day of                     I V ~ ~`e-~L~~~                          ,2018.

                                                                LARRY L.HEN Y,CLERK

                                                                By: e. ~~ ~    DEPUTY CLERK

Robert W. Sauser                                006217
Plaintiffs Attorney                              BPR#                                NOTICE TO DEFENDANTS)
                                                                     Tennessee Code Annotated § 26-2-103 provides a $10,000.00
                                                                     personal property exemption from execution or seizure to satisfy
300 Forest Ave.                                                      a judgment. If a judgment should be entered against you in this
                                                                     action and you wish to claim property as exempt, you must file
Chattanoo a TN 37405                                                 a written list, under oath, of the items you wish to claim as
                                                                     exempt with the Circuit Court Clerk. The list maybe filed at any
Address                                                              time and may be changed by you thereafter as necessary;
                                                                     however unless it is filed before the judgment becomes final, it
423.535.9387                               423.468.2599              will not be effective as to any execution or garnishment issued
                                                                     prior to the filing of the list. Certain items are automatically
Tel. No.                                      Fax No.                exempt by law and do not need to be listed; these include items
                                                                     of necessary wearing apparel (clothing) for yourself and your
                                                                     family and trunks or other receptacles necessary to contain such
                                                                     apparel, family portraits, the family Bible, and school books.
                                                                     Should any of these items be seized you, would have the right to
                                                                     recover them. If you do not understand your exemption right or
                                                                     how to exercise it, you may wish to seek the counsel ofa lawyer.




  Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 2 of 30 PageID #: 5
              IN THE CIRCUIT COURT OF HAMILTON COUNTY,TENNESSEE


   LOSS RECOVERY SPECIALISTS,LLC,

                      Plaintiff
                               ~
                                                     )     Docket No.    lS~13z.        =~~   %~   ~~


                                                           Division               ~        t ~ ~~
   CINCINNATI INSURANCE COMPANY,                     )                                      ~ ~ t~

                      Defendant.                     )                                     +r
                                                                                            ~ ~''~p
                                                     ~                                \,,    ~
                                                                                        .,

                COMPLAINT FOR DECLARATORY &INJUNCTIVE RELIEF,
                      OR IN THE ALTERNATIVE.FOR DAMAGES


         The Plaintiff, Loss Recovery Specialists, LLC,by and through undersigned counsel,

  would show this Honorable Court as follows with respect to its Complaint in this matter:

         1.     Loss Recovery Specialists, LLC,is a limited liability company formed under the

  laws ofthe state of Colorado, and doing business in Hamilton County, Tennessee.

         2.     The Defendant, Cincinnati Insurance Company,is an Ohio corporation licensed to

  do business in Tennessee, and actively doing business in Hamilton County, Tennessee. The

  Defendant maybe served through the Tennessee Commissioner ofInsurance, 500 James

  Robertson Parkway, Nashville, Tennessee, 37243-1131.

         3.     At all times material to this action, there existed between PAK Brothers(a

  partnership) and the Defendant a policy of property and casualty insurance under policy number

  EPP0258538(the "Policy"), by which the Defendant insured PAK Brothers against certain losses

  to the Property. The Policy (material provisions) is attached to this Complaint as Exhibit A.

         4.     On or about 29 Apri12017 a storm (the "April storm")occurred in and around the

  location ofthe Property, as a result of which the Property sustained damage.




Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 3 of 30 PageID #: 6
         5,      PAK Brothers made a claim against the Policy for the damage done as a result of

  the April storm, to which the Defendant assigned Claim Number 2904508.

         6.      By assignment executed on 16 January 2018 PAK Brothers assigned to the

  Plaintiff all of its right, title and interest in and to the claim bearing Claim Number 2904508 for

  the express purpose of prosecuting the within action. A copy of said assignment is attached

  hereto as Exhibit B.

         7.      On or about 22 September 2017 Plaintiff submitted its estimate to repair the

  damage sustained by PAK Brothers in the April storm,in the amount of$418,520.20.

         8.       The Defendant estimated the loss to be $29,743.42, and thereafter paid only that

  amount, which was far less than the amount ofthe loss.

         9.       The Plaintiff demanded that the Defendant engage in the appraisal process set

  forth in the Policy.

          10.    By letter to the Tennessee Insurance Commissioner dated 20 December 2017,the

  Defendant claimed that it had denied the demand for appraisal, but any such denial was not

  communicated to PAK Brothers or to the Plaintiff at that time.

          11.    By letter dated O1 March 2018 directly to the Plaintiff, the Defendant rejected

  Plaintiffs demand for appraisal.

          12.    Section D.2. ofthe Policy provides, in material part: "If we and you disagree on

  the value ofthe property, the amount to of Net Income and operating expense, or the amount of

  the `loss', either may make written demand for an appraisal ofthe `loss'." The Policy goes on to

  describe the appraisal process. [See Exhibit A.]

          13.    In spite ofthe Plaintiffs demand for appraisal, and the provisions of its own

  Policy that provide for same,the Defendant has refused to participate in the appraisal process.


                                                   2

Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 4 of 30 PageID #: 7
                       Cause of Action for Declaratory and Inianctive Relief

         14.      Defendant's refusal to engage in the appraisal process required by the Policy in

  connection with the Plaintiff's loss is a breach of contract that has caused, and continues to

  cause, the Plaintiff damage and harm.

         15.      Defendant's refusal to engage in the appraisal process required by the Policy in

  connection with Plaintiffs loss constitutes bad faith by Defendant, entitling the Plaintiff to the

  statutory penalties and attorney fees set forth at TCA § 56-7-105.

         16.      Plaintiff respectfully requests that the Court interpret the Policy, declare that the

  Defendant has a contractual obligation to participate in the appraisal process required by the

  Policy, and issue a mandatory injunction requiring the Defendant to so participate.

         17.      This is the first application for extraordinary relief in this matter.

                               Cause of Action for Breach of Contract

         18.      Defendant's refusal to pay the loss sustained by Plaintiff constitutes a breach of

  contract, for which Plaintiff is entitled to damages.

         19.      Defendant's refusal to pay the loss sustained by Plaintiff constitutes bad faith, and

  entitles Plaintiff to the statutory penalties and attorney fees set forth at TCA § 56-7-105.

         20.      Plaintiff requests that the Court determine what property damage was sustained

  by the Plaintiff in the April storm, and enter a judgment in favor ofPlaintiff and against the

  Defendant for all such damages and losses.

         WHEREFORE PLAINTIFF PRAYS that:

         a. Proper process issue and be served upon the Defendant requiring the Defendant to

               appear and answer within the time allowed by law;




                                                     3

Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 5 of 30 PageID #: 8
        b. Upon the final hearing in this cause, the Court declare the rights and liabilities of the

           parties under the Policy, find thlt the Defendant must participate in the appraisal

           process required by the Policy, and order the Defendant to so participate;

        c. Upon the final hearing in this cause, the Court find that the Defendant's refusal to

           participate in the appraisal process constituted a bad faith breach of contract and

           award the Plaintiff the statutory pen~►lty, including attorney fees, set forth in TCA

           56-7-105;

        d. Alternatively, upon the final hearing in this cause, the Court find the Defendant to

           have breached its contract with Plaintiff by failing to pay Plaintiffs entire loss,

           determine the value of Plaintiff's loss caused by the April stone, find that said loss is

           covered by the Policy, and enter a judgment in the lrnount of the damage sustained by

           the Plaintiff(less any sum already paid by Defendant).

       e. The Plaintiff be awarded its reasonable attorney fees and costs;

       f. All costs of the court clerk and all discretionary costs be taxed to the Defendant;

       g. The Court award Plaintiff such other, fiirther and general relief to which the Court

           deems it fairly and equitably entitled.

                                               Respectfully submitted,

                                              LAw Orric~s or
                                              ROBERT W.SAUSER


                                              By:
                                                  Robert W. Sauser, BPR No. 006217
                                              300 Forest Avenue, Suite C
                                              Chattanooga, TN 37405-3977
                                              423.535.9387(p)
                                              423.468.2599(~
                                              rsauser@sauserlawfirni.com
                                              Ai~orneyfor Loss Recovery Specialists, LLC




Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 6 of 30 PageID #: 9
                                                The Cincinnati Insurance Company
                                                                A Stock Insurance Company

                                               Headquarters: 6200 S. Gilmore Road, Fairfield, OH 450145141
          CIHNCINNATI                          Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                             www.cinfin.aom ■ 513-870-2000
          INSURANCE COMPANIES




                          COMMON POLICY DECLARATIONS
                                                                 Billing Method:DIRECT BILL
                                          POLICY NUMBER      EPP 025 85 38
    NAMED INSURED PAx BROTHERS
                     504 MAY ST
    ADDRESS          CHATTANOOGA, TN 37405-3833
    (Number &Street,
    Town, County,
    State &Zip Code)



    Previous Policy Number:
    EPP0258538
    POIICy P@IIOCI: At 12:01 AM., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

    All coverages except Automobile and / or Garage
        Policy number: EPP 025 85 38               FROM: 05-20-2015             TO: 05-20-2018
    Automobile and / or Garage
      Policy number:                                 FROM:                      TO:
    Agency   AMERICAN INSURANCE MANAGERS, LLC 41-137
    City   CLEVELAND, TN
     Legal Entity /Business Description
    PARTNERSHIP
     IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
     POLICY, WE AGREE WITH YOU TO PROVIDE "T}-IE INSURANCE AS STATED IN THIS POLICY.

    FORMS APPLICABLE TO ALL COVERAGE PARTS:
    IL0017   11/98 COMMON POLICY CONDITIONS
    IA102A   09/08 SZTNII~IARY OF PREMIUMS CHARGED
    IA904    04/04 SCHEDULE OF LOCATIONS
    IA4236   01/15 POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
    IP404TN  06/94 IMPORTANT INFORMATION TO POLICYHOLDERS TENNESSEE
    IP446    08/01 NOTICE TO POLICYHOLDERS
    IA4109TN 10/09 TENNESSEE CHANGES - CANCELLATION AND NONRENEWAL
    IA4238   01/15 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
    IA4338   05/11 SIGNATURE ENDORSEMENT
    IA4442   05/14 NOTICE TO POLICYHOLDERS - EXCLUSION - ACCESS OR DISCLOSURE OF
                    CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-RELATED LIABILITY
    FM502    07/08 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
    GA532    07/08 COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS




    05-22-2015 09:13

    Countersigned                                       By
                                      (Date)                                  (Authorized Representative)




    IA 509 01 12                                                                               Page   1 of   ~
                         Exhibit A                            EPP 025 85 38

Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 7 of 30 PageID #: 10
                       T~ CINCINNATI INSURANCE COMPANY
                                            A Stock Insurance Company

         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:          EPP 025 85 38
Named Insured is the same as it appears on the Common Policy Dedarations unless otherwise stated here.


Loc•        r
         REFER TO IA904



                                                                                     OPTIONAL COVERAGES
                     COVERAGE PROVIDED                                    _    Applicable only when an entry is made
                                                        Can- Covered                                    Business
                                                       surance Cause Of                                  Income
  Item            Coverage                 Limits                Loss                                   Indemnity
                                                                          InBation Replace- ment Cost Agreed   Monthly      Ma»mum    Extended
                                                                           Guard mentCost Ind. Stock Value      Limit        Period    Period
                                                                              (k)    (x)       (x)     (x)     (traction)     (x)     (Days)
1-1       BUILDING                       2,000,000      80%    SPECIAL               X

1-1       BUSINESS INCOME                    66,000     80%    SPECIAL
          W/EXTRA EXPENSE (c)

1-2       BUILDING                       1,100,000      80%    SPECIAL               X

1-2       BUSINESS INCOME                    66,000     80%    SPECIAL
          W/EXTRA EXPENSE (C)


DEDUCTIBLE: $500.00 unless otherwise stated $       10,000


MORTGAGE HOLDER
Item              Name and Address
1-1               FIRST VOLUNTEER      BANK ISAOA
                  PO BOX 11167
                  CHATTANOOGA, TN      37401-2167
1-2               FIRST VOLUNTEER      BANK ISAOA
                  PO BOX 11167
                  CHATTANOOGA, TN      37401-2167
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        04/04 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
FA4042       11/07 PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT
FA450        11/04 COMMERCIAL PROPERTY CONDITIONS
FA213        04/04 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FM 502 07 08                                   EPP 025 85 38                                                   Page 1 of 1

Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 8 of 30 PageID #: 11
           BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                (INCLUDING SPECIAL CAUSES OF LOSS)
                                                         TABLE OF CONTENTS
      SECTION A. COVERAGE................................................................................................................................3
         1. Covered Property................................................................................................................................3
             a. Building.......................................................................................................................................3
             b. Outdoor Signs............................................................................................................................3
             c. Outdoor Fences......................................................................................................................... 3
             d. Business Personal Property......................................................................................................3
         2. Property Not Covered ......................................................................................................................... 4
             a. Accounts, Deeds, Money or Sect~rities ....................................................................................4
             b. Animals.......................................................................................................................................4
             c. Automobiles ...............................................................................................................................4
             d. Contraband .................................................................................................................................4
             e. Electronic Data............................................................................................................................4
             f. Excavations, Grading & Backfilling ...........................................................................................4
             g. Foundations ...............................................................................................................................4
             h. Land, Water or Growing Crops .................................................................................................4
             i. Paved Surfaces ......................................................................................................................... 4
             j. Property While Airborne or Waterborne ...................................................................................4
             k. Pilings or Piers...........................................................................................................................4
             I. Property More Specifically Insured ...........................................................................................4
             m. Retaining Walls ..........................................................................................................................4
             n. Underground Pipes, Flues or Drains ........................................................................................4
             o. Valuable Papers &Records and Cost to Research................................................................. 4
             p. Vehicles or Seif-Propelled Machines........................................................................................ 5
             q. Property While Outside of Buildings .........................................................................................5
         3. Covered Causes of Loss .................................................................................................................. 5
             a. Risks of Direct Physical Loss....................................................................................................5
             b. Exclusions..................................................................................................................................5
             c.    Limitations ................................................................................................................................10
         4. Additional Coverages......................................................................................................................11
             a. Change in Temperature or Humidity ......................................................................................11
              b. Debris Removal .......................................................................................................................11
              c. Fire Department Service Charge ............................................................................................12
              d. Fire Protection Equipment Recharge .....................:...............................................................13
              e. Inventory or Appraisal .............................................................................................................13
              f. Key and Lock Expense ...........................................................................................................13
              g. Ordinance or Law .......................:............................................................................................13
                h. Pollutant Clean Up and Removal............................................................................................14
               i. Preservation of Property..........................................................................................................14
               J. Rewards...................................................................................................................................15
         5. Coverage Extensions......................................................................................................................15
               a. Accounts Receivable........................................................................................................:...... 15

                                              Includes copyrighted material of ISO Properties, Inc.,
                                             with its permission. Includes copyrighted material with
      FM 101 04 04                         permission of American Association of Insurance Services, Inc.                                          Page 1 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 9 of 30 PageID #: 12
          BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                        (INCLUDING SPECIAL CAUSES OF LOSS)
    Various provisions in this policy restrict coverage.                  (a) Additions under construction, al-
    Read the entire policy carefully to determine rights,                     terations and repairs to a covered
    duties and what is and is not covered.                                    building;
    Throughout this policy the words "you" and "your"                     (b) Materials, equipment, supplies and
    refer to the Named Insured shown in the Declara-                          temporary structures, on or within
    tions. The words "we", "us" and "our" refer to the                        1,000 feet of the "premises", used
    Company providing this insurance.                                         for making additions, alterations or
    Other words and phrases that appear in quotation                          repairs to a covered building.
    marks have special meaning. Refer to SECTION G.               b. Outdoor Signs
    DEFINITIONS.
    SECTION A. COVERAGE                                               Your outdoor signs permanently installed
                                                                      and not attached to a covered building, and
    We will pay for direct physical "loss" to Covered                 located within 1,000 feet of the "premises".
    Property at the "premises" caused by or resulting
    from any Covered Cause of Loss.                              c. Outdoor Fences

    1. Covered Property                                               Your outdoor fences.
        Covered Property, as used in this Coverage                d. Business Personal Property
        Part, means the following types of property for               Your Business Personal Property located in
        which a Limit of Insurance is shown in the Dec-               or on the building described in the Declara-
        larations:                                                    tions or in the open (or in a vehicle) within
        a. Buildinct                                                  1,000 feet of the "premises". Your Busi-
                                                                      ness Personal Property consists of the fol-
            Building, means the building or structure                 lowing unless otherwise specified in the
            described in the Declarations, including:                 Declarations or on the BUSINESS PER-
                                                                      SONAL PROPERTY -SEPARATION OF
            (1) Completed additions;                                  COVERAGE ENDORSEMENT.
            (2) Fixtures, including outdoor fixtures;                 (1) Furniture;
            (3) Permanently installed:                                (2) Machinery and equipment;
                (a) Machinery and equipment;                          (3) "Stock";
                (b) Building glass, including any let-                (4) All other personal property owned by
                    tering and ornamentation;                             you and used in your business;
                (c) Signs attached to a building or                   (5j The cost of labor, materials or services
                    structure that is Covered Property;                   furnished or arranged by you on per-
                (d) Awnings and canopies;                                 sonal property of others;
            (4) Personal property owned by you that is                (6) Your use interest as tenant in im-
                used to maintain or service a covered                     provements and betterments.            Im-
                building or its "premises", including:                    provements and betterments are fix-
                                                                          tures, alterations, installations or addi-
                 (a) Fire extinguishing equipment;                        tions:
                 (b) Outdoor furniture;                                   (a) Made a part of the building or
                                                                              structure you occupy but do not
                 (c) Floor coverings; and                                     own; and
                 (d) Appliances used for refrigerating,                   (b) You acquired or made at your ex-
                     ventilating, cooking, dishwashing                        pense but cannot legally remove;
                     or laundering;
                                                                      (7) Leased personal property used in your
            (5) If not covered by other insurance:                        business for which you have a con-
                                                                          tractual responsibility to insure. Such
                                                                          leased property is not considered per-

                                  Includes copyrighted material of ISO Properties, Inc.,
                                 with its permission. Includes copyrighted material with
      FM 101 0404              permission of American Association of Insurance Services, Inc.        Page 3 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 10 of 30 PageID #: 13
         p. Vehicles or Self-Propelled Machines                   b. Exclusions
            Vehicles or self-propelled machines (in-                  (1) We will not pay for "loss" caused di-
            cludingaircraft orwatercraft) that;                           rectly or indirectly by any of the follow-
                                                                          ing, unless otherwise provided. Such
            (1) Are licensed for use on public roads; or                  "loss" is excluded regardless of any
            (2) Are operated principally away from the                    other cause or event that contributes
                "premises".                                               concurrently or in any sequence to the
                                                                          "loss".
            This paragraph does not apply to:
                                                                          (a) Ordinance or Law
            (1) Vehicles or self-propelled machines or
                autos you manufacture, process or                              Except as provided in SECTION A.
                warehouse;                                                     COVERAGE, 4. Additional Cov-
                                                                               erages, g. Ordinance or Law, the
            (2) Vehicles or self-propelled machines,                           enforcement of any ordinance or
                other than autos, you hold for sale;                           law:
            (3) Rowboats or canoes out of water and                            1) Regulating the construction,
                located at the "premises"; or                                     use or repair of any building or
                                                                                  structure; or
            (4) Trailers, but only as provided in SEC-
                TION A. COVERAGE, 5. Coverage                                  2) Requiring the tearing down of
                Extensions, o. Trailers (Non-Owned                                any building or structure, in-
                Detached).                                                        cluding the cost of removing
                                                                                  its debris.
         q. Property While Outside of Buildinas
                                                                               This exclusion applies whether
            The following property while outside of                            "loss" results from:
            buildings (except as provided in SECTION
            A. COVERAGE,5. Coverage Extensions):                               1) An ordinance or law that is
                                                                                  enforced even if the building
            (1) Grain, hay, straw or other crops;                                 or structure has not been
            (2) Signs, except:                                                    damaged; or

                 a) Signs attached to a covered                                2) The increased costs incurred
                    building or structure;                                        to comply with an ordinance
                                                                                  or law in the course of con-
                 b) Signs for which a Limit of Insur-                             struction, repair, renovation,
                    ance is shown in the Declarations.                            remodeling or demolition of
                                                                                  any building or structure, or
            (3) Outdoor fences, except outdoor fences                             removal of its debris,. following
                for which a Limit of Insurance is shown                           a physical "loss" to that build-
                in the Declarations;                                              ing or structure.
            (4) Radio antennas, television antennas or                    (b) Earth Movement
                satellite dishes; including their lead-in
                wiring, masts, and towers; and                                 1~   Earthquake, including any
                                                                                    earth sinking, rising or shifting
            (5) Trees, shrubs or plants (other than                                 related to such event;
                "stock" of trees, shrubs or plants).
                                                                               2) Landslide, including any earth
     3. Covered Causes of Loss                                                    sinking, rising or shifting re-
         a. Risks of Direct Physical Loss                                         lated to such event;

             Covered Causes of Loss means RISKS OF                             3) Mine subsidence, meaning
             DIRECT PHYSICAL LOSS unless the "loss"                               subsidence of a man-made
             is:                                                                  mine, whether or not mining
                                                                                  activity has ceased;
             (1) Excluded in SECTION A. COVERAGE,
                 3. Covered Causes of Loss b. Ex-                              4) Earth sinking (other than
                 clusions; or              ~                                      "sinkhole collapse"), rising or
                                                                                  shifting including soil condi-
             (2) Limited in SECTION A. COVERAGE,3.                                tions which cause settling,
                 Covered Causes of Loss, c. Limita-                               cracking or other disarrange-
                 tions;                                                           ment of foundations or other
                                                                                  parts of realty. Soil conditions
             that follow.
                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
      FM 101 04 04           permission of American Association of Insurance Services, Inc.        Page 5 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 11 of 30 PageID #: 14
                    3) Insurrection, rebellion, revolu-                       1) Presence, growth, prolifera-
                       tion, usurped power, or action                            tion, spread or any activity of
                       taken     by      governmental                            "fungi", wet or dry rot or bacte-
                       authority in hindering or de-                             ria. But if "fungi", wet or dry
                       fending against any of these.                             rot or bacteria results in a
                                                                                 "specified cause of loss", we
               (g) Water                                                         will pay for the "loss" caused
                    1) Flood, surface water, waves,                              by that "specified cause of
                       tides, tidal waves, overflow of                           loss".
                       any body of water, or their                            2) This exclusion does not apply:
                       spray, all whether driven by
                       wind or not;                                                a) When "fungi", wet or dry
                                                                                      rot or bacteria results
                    2) Mudslide or mudflow;                                           from fire or lightning; or
                    3) Water or waterborne material                                b) To the extent that cover-
                       which backs up through or                                      age is provided in SEC-
                       overflows or is discharged                                     TION A. COVERAGE, 5.
                       from a sewer, drain, septic                                    Coverage Extensions, g.
                       system, sump pump or related                                   "Fungi", Wet Rot, Dry
                       equipment; or                                                  Rot and Bacteria - Lim-
                    4) Water or waterborne material                                   ited Coverage with re-
                       under the ground surface                                       spect to "loss" from a
                       pressing on, or flowing or                                     cause of loss other than
                       seeping through:                                               fire or lightning.
                         a) Foundations, walls, floors                    Exclusions b.(1)(a) through b.(1)(h)
                            or paved surfaces;                            apply whether or not the "loss" event
                                                                          results in widespread damage or af-
                         b) Basements,       whether                      fects asubstantial area.
                            paved or not; or
                                                                     (2) We will not pay for "loss" caused by or
                         c) Doors, windows or other                      resulting from any of the following:
                            openings.
                                                                         (a) Electrical Current
                    However, if water, as described in
                    (g)1) through (g)4) above, results                        Artificially generated electrical cur-
                    in fire, explosion or sprinkler leak-                     rent, including electric arcing, that
                    age, we will pay for that portion of                      disturbs electrical devices, appli-
                    "loss" caused by that fire, explo-                        ances or wires. However, if artifi-
                    sion or sprinkler leakage.                                cially generated electrical current
                                                                              results In fire, we will pay for that
                    5) This exclusion Water does not                          portion of the "loss" caused by that
                       apply to:                                              fire.
                         a) SECTION A. COVER-                             (b) Delay or Loss of Use
                            AGE, 5. Coverage Ex-
                            tensions, a. Accounts                             Delay, loss of use or loss of mar-
                            Receivable;                                       ket.
                         b) SECTION A. COVER-                             (c) Smoke, Vapor, Gas
                            AGE, 5. Coverage Ex-                              Smoke, vapor or gas from agri-
                            tensions, p. Transporta-                          cultural smudging or industrial op-
                            tion;                                             erations.
                         c) SECTION A. COVER-                             (d) Miscellaneous Causes of Loss
                            AGE, 5. Coverage Ex-
                            tensions, r. Valuable                              1) Wear and tear;
                            Papers and Records; or
                                                                               2) Rust or other corrosion, de-
                         d) Office furniture that is                              cay, deterioration, hidden or
                            covered Business Per-                                 latent defect or any quality in
                            sonal Property.                                       property that causes it to
                                                                                  damage or destroy itself;
               (h) "Fungi", Wet Rot, Dry Rot, and
                   Bacteria                                                    3) Smog;

                               Includes copyrighted material of ISO Properties, Inc.,
                              with its permission. Includes copyrighted material with
     FM 101 04 04           permission of American Association of Insurance Services, Inc.        Page 7 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 12 of 30 PageID #: 15
                    Rain, snow, ice or sleet to per-                         (1)(a) through (1)(h) to produce
                    sonal property in the open.                              the "loss".
               (k) Collapse                                              (b) Acts or Decisions
                    Collapse, except as provided in                          Acts or decisions, including the
                    SECTION A. COVERGAE, 5.                                  failure to act or decide, of any per-
                    Coverage Extensions, c. Col-                             son, group, organization or gov-
                    lapse. However, if collapse results                      ernmental body.
                    in a Covered Cause of Loss at the
                    "premises", we will pay for that                     (c) Defects, Errors, and Omissions
                    portion of "loss" caused by that                          1) An act, error, or omission
                    Covered Cause of Loss.                                       (negligent or not) relating to:
               (I) Pollutants                                                     a) Land use;
                    Discharge, dispersal, seepage,                                b) Design,
                    migration, release, escape or                                                specifications,
                    emission of "pollutants" unless the                              construction, workman-
                                                                                     ship;
                    discharge, dispersal, seepage, mi-
                    gration, release, escape or emis-                             c) Planning, zoning, devel-
                    sion is itself caused by any of the                              opment, surveying, siting,
                    "specified causes of loss". But if                               grading, compaction; or
                    the discharge, dispersal, seepage,
                    migration, release, escape or                                 d) Maintenance, installation,
                    emission of "pollutants" results in a                            renovation, repair, or re-
                    "specified cause of loss", we will                               modeling
                    pay for the "loss" caused by that                             of part or all of any property
                    "specified cause of loss".                                    on or off the "premises";
                    This exclusion does not apply to                         2) A defect, weakness, inade-
                    "loss" to glass caused by chemi-                            quacy, fault, or unsoundness
                    cats applied to the glass.                                  in materials used in construc-
               (m) Work Process                                                 tion or repair of part or all of
                                                                                any property on or off the
                    Any processing or work upon                                 "premises"; or
                    Covered Property. But if "loss" by
                    fire results, we will pay for that re-                   3) The cost to make good any
                    suiting "loss".                                             error in design.
               (n) Neglect                                          (4) Special Exclusions
                    Neglect of an insured to use all                     The Special Exclusions apply only to
                    reasonable means to save and                         SECTION A. COVERAGE, 5. Cover-
                    preserve property from further                       age Extensions, b. Business Income
                    damage at and after the time of                      and Extra Expense; and if attached to
                    "loss".                                              this policy, the- following coverage
                                                                         forms: BUSINESS INCOME (AND EX-
           (3) We will not pay for "loss" caused by or                   TRA EXPENSE) COVERAGE FORM,
               resulting from any of the following:                      BUSINESS INCOME (WITHOUT EX-
               (3)(a) through (3)(c). However, if an                     7RA EXPENSE) COVERAGE FORM,
               excluded cause of loss that is listed in                  and EXTRA EXPENSE COVERAGE
               (3)(a) through (3)(c) results in a Cov-                   FORM.
               ered Cause of Loss, we will pay for that
               portion of "loss" caused by that Cov-                     We will not pay for:
               Bred Cause of Loss:                                       (a) Except as provided in 5. Coverage
               (a) Weather Conditions                                        Extensions, q. Utility Services,
                                                                             any "loss" caused directly or indi-
                    Weather conditions, but this exclu-                      rectly by the failure of 'power or
                    sion only applies if weather condi-                      other utility service supplied to the
                    tions contribute in any way with a                       "premises", however caused, if the
                    cause or event excluded in SEC-                          failure occurs outside of a covered
                    TION A. COVERAGE, 3. Covered                             building. Failure includes lack of
                    Causes of Loss, b. Exclusions,                           sufficient capacity and reduction in
                                                                             supply. However, if the failure of
                              Includes copyrighted material of ISO Properties, Inc.,
                             with its permission. Includes copyrighted material with
     FM 101 04 04          permission of American Association of Insurance Services, Inc.        Page 9 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 13 of 30 PageID #: 16
                     2) Business Income coverage or                      (a) $2,500 for furs, fur garments and
                        Extra Expense coverage.                              garments trimmed with fur.
                (e) Missing Property                                     (b) $2,500 for jewelry, watches, watch
                                                                              movements, jewels, pearls, pre-
                     Property that is missing, where the                      cious and semi-precious stones,
                     only evidence of the "loss" is a                         bullion, gold, silver, platinum and
                     shortage disclosed on taking in-                         other. precious alloys or metals.
                     ventory, or other instances where                        This limit does not apply to jewelry
                     there is no physical evidence to                         and watches worth $100 or less
                     show what happened to the prop-                          per item.
                     erty.
                                                                         (c) $2,500 for patterns, dies, molds
                (f) Gutters and Downspouts                                   and forms.
                     Gutters and downspouts caused                       (d) $250 for stamps, tickets, including
                     by or resulting from weight of                          lottery tickets held for sale, and
                     snow, ice or sleet.                                     letters of credit.
                (g) Transferred Property                                  These special limits are part of, not in
                     Property that has been transferred                   addition to, the Limit of Insurance ap-
                     to a person or to a place outside                    plicable to the Covered Property.
                     the "premises" on the basis of un-     4. Additional Coverages
                     authorized instructions.
                                                                 Unless stated otherwise, SECTION C. DE-
            (2) Limitations -Various Property for                DUCTIBLE does not apply to the Additional
                Specified Causes                                 Coverages. The Additional Coverages Limits of
                We will not pay for "loss" to the follow-        Insurance apply on a per location basis unless
                ing types of property unless caused by           stated otherwise.
                the "specified causes of loss" or build-         a. Change in Temperature or Humidity
                ing glass breakage:
                                                                     We will pay for "loss" to your covered Busi-
                (a) Animals, and then only if they are               ness Personal Property caused by a
                    killed or their destruction is                   change in temperature or humidity or con-
                    deemed necessary.                                tamination by refrigerant resulting from
                (b) Contractors equipment, machinery                 damage by a Covered Cause of Loss to
                    and tools owned by you or en-                    equipment used for refrigerating, cooling,
                    trusted to you, provided such                    humidifying, dehumidifying, air conditioning,
                    property is Covered Property.                    heating, generating or converting power
                                                                     (including their connections and supply or
                     However, this limitation does not               transmission lines and pipes) when located
                     apply:                                          on the "premises".
                     1) If the property is located on or             This Coverage is included within the Limits
                        within 1,000 feet of the                     of Insurance shown in the Declarations.
                        "premises"; or
                                                                 b. Debris Removal
                     2) To Business Income coverage
                        or to Extra Expense coverage.                (1) Subject to Paragraphs (3) and (4) of
                                                                         this Additional Coverage, we will pay
            (3) Limitation -Personal Property Theft                      your expense to remove debris of
                                                                         Covered Property caused by or result-
                 This Limitation does not apply to Busi-                 ingfrom aCovered Cause of Loss that
                 ness Income coverage or to Extra Ex-                    occurs during the "coverage term••
                 pense coverage. The special limit                       The expenses will be paid only if they
                 shown for each category, (3)(a)                         are reported to us in writing within 180
                 through (3)(d), is the most we will pay                 days of the date of direct physical
                 for "loss" to all property in that cate-                "loss".
                 gory. The special limit applies to any
                 one occurrence of theft, regardless of             '(2) This Additional Coverage does not ap-
                 the types or number of articles that are                ply to costs to:
                 lost or damaged in that occurrence.
                 The special limits are:                                  (a) Extract "pollutants" from land or
                                                                              water; or


                               Includes copyrighted material of ISO Properties, Inc.,
                              with its permission. Includes copyrighted material with
     FM '101 04 04          permission of American Association of Insurance Services, Inc.      Page 11 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 14 of 30 PageID #: 17
            is determined prior to "loss", for fire depart-                (d) Billed by and payable to inde-
            ment service charges:                                              pendent or public adjusters; or
           (1) Assumed by contractor agreement; or                         (e) To prepare claims not covered by
                                                                                this Coverage Part.
           (2) Required by local ordinance.
                                                                       The most we will pay under this Additional
            This Coverage is in addition to the Limits of              Coverage for any one occurrence is
            Insurance shown in the Declarations.                       $10,000. This Coverage is in addition to
        d. Fire Protection Eauipment Recharcte                         the Limits of Insurance shown in the Decla-
                                                                       rations.
           (1) We will pay for the expenses you incur
               to recharge your automatic fire sup-               f.   Kev and Lock Expense
               pression system or portable fire extin-                 (1) If a key is lost, stolen, or damaged, we
               guishers when the equipment is dis-                         will pay for:
               charged:
                                                                           (a) The actual expense of the new
                (a) To combat a covered fire to which                          keys; and
                    this insurance applies;
                                                                           (b) The adjustment of locks to accept
                (b) As a result of another covered                             new keys; or
                    Cause of Loss other than fire; or
                                                                           (c) If required, new locks, including
                (c) As a result of an accidental dis-                          the expense of their installation;
                    charge.
                                                                            but only for locks at buildings or struc-
           (2) We will not pay your expenses to re-                         tures covered by this Coverage Part.
               charge fire protection equipment as a
               result of a discharge during testing or                 (2) This Coverage does not apply to keys
               installation.                                               that were given to former employees.
           (3) If it is less expensive to do so, we will               The most we will pay under this Additional
               pay your costs to replace your auto-                    Coverage is $1,000 per occurrence. This
               matic fire suppression system or port-                  Coverage is fn addition to the Limits of In-
               able fire extinguishers rather than re-                 surance shown in the Declarations.
               charge that equipment.
                                                                  g. Ordinance or Law
            The most we will pay under this Additional
            Coverage is $25,000 in any one occur-                      (1) If a Covered Cause of Loss occurs to a
            rence. This Coverage is in addition to the                     covered building or structure, resulting
            Limits of Insurance shown in the Declara-                      in the enforcement of an ordnance or
            tions.                                                         law that:
        e. Inventory or Appraisal                                           (a) Requires the demolition of un-
                                                                                damaged parts of covered build-
           (1) We will pay the necessary expenses                               ings or structures that are dam-
               you incur to prepare claim information                           aged or destroyed by a Covered
               as required by this Coverage Part. Ex-                           Cause of Loss; or
               penses must result from:
                                                                            (b) Regulates the construction or re-
                (a) Taking inventories;                                         pair of buildings or structures, or
                                                                                establishes building, zoning, or
                (b) Making appraisals; and                                      land use requirements at the
                (c) Preparing a statement of loss and                           "premises"; and
                    other supporting exhibits.                              (c) Is in force at the time that "loss" is
           (2) We will not pay for any expenses:                                sustained;

                (a) Incurred to prove that "loss" is                        we will pay:
                    covered;                                                (a) For loss in value of the undam-
                (b) Incurred under SECTION D. LOSS                              aged portion of the building or
                    CONDITIONS, 2. Appraisal;                                   structure caused by enforcement
                                                                                of an ordinance or law that re-
                (c) Incurred for examinations under                             quires demolition of undamaged
                    oath;                                                       parts of the same building or
                                                                                structure;

                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
     FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 13 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 15 of 30 PageID #: 18
        j.   Rewards                                                   (3) We will extend coverage to include:
             We will pay to provide a reward for informa-                  (a) Removal
             tion that leads to a conviction for arson,
             theft, vandalism, or burglary. The conviction                      If you give us written notice within
             must involve a covered "loss" caused by                            30 days of removal of your records
             arson, theft, vandalism, or burglary. The                          of accounts receivable because of
             most we will pay for "loss" under this Addi-                       imminent danger of "loss" from a
             tional Coverage is $10,000 in any one oc-                          Covered Cause of Loss, we will
             currence. This Coverage is in addition to                          pay for "loss" while they are;
             the Limits of Insurance shown in the Decla-                        1) At a safe place away from
             rations.                                                              your "premises"; or
     5. Coverage Extensions                                                     2) Being taken to and returned
        Unless amended within the Extension, each                                  from that place.
        Extension applies to property located in or on                          This Removal coverage is in-
        the building described in the Declarations or in                        cluded within the Limit of Insur-
        the open (or in a vehicle) within 1,000 feet of the                     ance applicable to this Coverage
        "premises".                                                             Extension.
        The limits applicable to the Coverage Exten-                       (b) Away From Your Premises
        sions are in addition to the Limits of Insurance
        shown in the Property Declarations. Limits of                           We will pay up to $5,000 in any
        Insurance specified in these Extensions apply                           one occurrence, regardless of the
        per location unless stated otherwise.                                   number of locations, for "loss"
                                                                                caused by a Covered Cause of
        SECTION E. ADDITIONAL CONDITIONS, 1.                                    Loss to Accounts Receivable while
        Coinsurance, does not apply to these Cover-                             they are away from your "prem-
        age Extensions.                                                         ises".
        a. Accounts Receivable                                                  This Away From Premises Limit is
             SECTION C. DEDUCTIBLE does not apply                               in addition to the Limit of Insurance
             to this Coverage Extension.                                        applicable to this Coverage Exten-
                                                                                sion.
             (1) When you sustain "loss" to your ac-
                 counts receivable records caused by a                 (4) SECTION A. COVERAGE, 3. Covered
                 Covered Cause of Loss, we will pay:                       Causes of Loss, b. Exclusions does
                                                                           not apply to this Coverage Extension,
                 (a) All amounts due from your cus-                        except as follows:
                     tomers that you are unable to col-
                     lect;                                                 (a) Exclusion (1)(c) Governmental
                                                                               Action;
                 (b) Interest charges on any loan re-
                     quired to offset amounts you are                      (b) Exclusion (1)(d) Nuclear Hazard;
                     unable to collect pending our                          (c) Exclusion (1)(f) War and Military
                     payment of these amounts;                                  Action.
                 (c) Collection expenses in excess of                  (5) In addition to Paragraph (4) of this
                     your normal collection expenses                       Coverage Extension, we will not pay for
                     that are made necessary by the                        "loss" resulting from any of the follow-
                     "loss"; and                                           ing:
                 (d) Other reasonable expenses that                         (a) Dishonest or criminal acts by:
                     you incur to re-establish your rec-
                     ords of accounts receivable.                                1) You, your partners, employ-
                                                                                    ees, directors, trustees or
             (2) Coverage does not apply to:                                        authorized representatives;
                 (a) Records of accounts receivable in                          2) A manager or a member if you
                     storage away from the "premises";                             are a limited liability company;
                     or
                                                                                3) Anyone else with an interest
                 (b) Contraband, or property in the                                in the records of accounts re-
                     course of illegal transportation or                           ceivable, or their employees
                     trade.                                                        or authorized representatives;
                                                                                   or
                                 Includes copyrighted material of ISO Properties, Inc.,
                                with its permission. Includes copyrighted material with
     FM 101 04 04             permission of American Association of Insurance Services, Inc,      Page 15 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 16 of 30 PageID #: 19
               1000 feet of the site at which the                   (4) Civil Authority
               "premises" are located.
                                                                          We will pay for the actual loss of "Busi-
           (2) Extra Expense                                              ness Income" you sustain and "Extra
                                                                         Expense" you incur caused by action
               We will pay "Extra Expense" you incur                     of civil authority that prohibits access to
               during the "period of restoration":                       the "premises" due to direct physical
               (a) To avoid or minimize the "suspen-                     "loss" to property, other than at the
                   sion" of business and to continue                     "premises", caused by or resulting from
                   "operations":                                         any Covered Cause of Loss.
                    1) At the "premises"; or                             This coverage will apply for a period of
                                                                         up to 30 consecutive days from the
                    2) At replacement locations or at                    date of that action,
                       temporary locations, including:
                                                                     (5) Alterations and New Buildings
                        a) Relocation        expenses;
                           and                                            We will pay for the actual loss of "Busi-
                                                                          ness Income" you sustain and "Extra
                        b) Costs to equip and oper-                       Expense" you incur due to direct
                           ate the replacement or                         physical "loss" at the "premises"
                           temporary locations; or                        caused by or resulting from any Cov-
                                                                          ered Cause of Loss to:
               (b) To minimize the "suspension" of
                   business if you cannot continue                       (a) New buildings or structures,
                   "operations".                                             whether complete or under con-
                                                                             struction;
               However:
                                                                         (b) Alterations or additions to existing
               (a) We will pay "Extra Expense" to re-                        buildings or structures; and
                   pair or replace any property, or to
                   research, replace, or restore the                     (c) Machinery, equipment, supplies or
                   lost information on damaged                               building materials located on or
                   "valuable papers and records"                             within 1,000 feet of the "premises"
                   only to the extent it reduces the                         and:
                   amount of "loss" that otherwise
                   would have been payable under                              1) Used in the construction, al-
                   this Coverage Part; and                                       terations or additions; or
               (b) If any property obtained for tempo-                        2) Incidental to the occupancy of
                   rary use during the "period of res-                           new buildings.
                   toration" remains after the re-                        If such direct physical "loss" delays the
                   sumption of normal "operations",                       start of "operations", the "period of
                   the amount we will pay under this                      restoration" for Business Income Cov-
                   Coverage will be reduced by the                        erage will begin on the date "opera-
                   salvage value of that property.                        tions" would have begun if the direct
           (3) Tenant Premises                                            physical "loss" had not occurred.
                If you are a tenant and occupy only                  (6) Newly Acquired Locations
                part of the site at which the "premises"                  We will pay the actual loss of "Business
                are located, for the purpose of this                      Income" you sustain and "Extra Ex-
                Coverage Extension only, your "prem-                      pense" you incur due to direct physical
                ises" is the portion of the building that                 "loss" to Covered Property at any loca-
                you rent, lease or occupy, including:                     tion you acquire caused by or resulting
               (a) Any area within the building or on                     from a Covered Cause of Loss. This
                   the site at which the "premises"                       coverage for the Newly Acquired loca-
                   are located if that area services or                   tions will end when any of the following
                   is used to gain access to the                          first occurs.
                   "premises"; and                                        (a) This policy expires;
               (b) Your personal property in the open                     (b) You report values to us;
                   (or in a vehicle) within 1,000 feet.
                                                                          (c) 90 days pass from the date you
                                                                              acquire or begin to construct the
                                                                              Covered Property.

                               Includes copyrighted material of ISO Properties, Inc.,
                              with its permission. Includes copyrighted material with
     FM 101 04 04           permission of American Association of Insurance Services, Inc.       Page 17 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 17 of 30 PageID #: 20
                    results in additional "loss" or ex-                      known to an Insured prior to col-
                    pensein a subsequent"coverage                            lapse;
                    term", all "loss" and expense is
                    deemed to be sustained in the                       (d) Weight of people or personal
                    "coverage term" in which the inter-                      property;
                    ruption began.                                      (e) Weight of rain that collects on a
                    This $2,500 coverage for Interrup-                      roof;
                    tion of Computer Operations does                    (f) Use of defective material or meth-
                    not increase the Limit of Insurance                     ods in construction, remodeling, or
                    provided in this Coverage Exten-                        renovation if the collapse occurs
                    sion.                                                   during the course of the construc-
           The most we will pay for "loss" under this                       tion, remodeling, or renovation.
           "Business Income" and "Extra Expense"                            However, if the collapse occurs
           Coverage Extension is $25,000 in any one                         after construction, remodeling, or
           occurrence.                                                      renovation is complete and is
                                                                            caused in part by a cause of loss
        c. Collapse                                                         listed in (2)(a) through (2)(e) of this
                                                                            Coverage Extension, we will pay
           (1) With respect to buildings:                                   for "loss" even if the use of defec-
               (a) Collapse means an abrupt falling                         tive material or methods, in con-
                   down or caving in of a building or                       struction, remodeling or renova-
                   any part of a building with the re-                      tion, contributes to the collapse.
                   sult that the building or part of the                The criteria set forth in (1)(a) through
                   building cannot be occupied for its                  (i)(c) of this Coverage Extension do
                   intended purpose.                                    not limit the coverage otherwise pro-
               (b) A building or any part of a building                 vided for the causes of loss listed in
                   that is in imminent danger of col-                   (2)(a), (2)(d), or (2)(e) of this para-
                   lapse fs not considered to be in a                   graph.
                   state of collapse.                               (3) If the following is Covered Property un-
               (c) A building that is standing or any                   der this Coverage Part:
                   part of a building that is standing is               (a) Outdoor radio or television anten-
                   not considered to be in state of                         nas (including satellite dishes) and
                   collapse even if it;                                     their lead-in wiring, masts or tow-
                    1) Has separated from another                           ers;
                       part of a building; or                            (b) Awnings, gutters and downspouts;
                    2) Shows evidence of cracking,                      (c) Yard fixtures;
                       bulging, sagging, bending,
                       leaning, settling, shrinking or                   (d) Outdoor swimming pools;
                       expanding.
                                                                         (e) Fences;
           (2) We will pay for "loss" to Covered Prop-
               erty, caused by collapse of a building                    (f) Piers, wharves and docks;
               or any part of a building insured under                   (g) Beach or diving platforms; includ=
               this Coverage Part, if the collapse is                        ing their appurtenances;
               caused by one or more of the following:
                                                                         (h) Retaining walls; and
               (a) "Specified Causes of Loss" and
                   breakage of building glass as pro-                    (i) Walks, roadways and other paved
                   vided under this Coverage Part.                           surfaces;
               (b) Decay that is hidden from view,                       we will pay for "loss" caused by its col-
                   unless the presence of such decay                     lapse, if such "loss" is a direct result of
                   is known or should reasonably                         the collapse of a building or structure
                   have been known to an insured                         insured under this Coverage Part. That
                   prior to collapse;                                    building collapse must be caused by a
                                                                         cause of loss listed in (2)(b) through
                ~c1 Insect or vermin damage that is                      (2)(f) of this Coverage Extension.
                    hidden from view, unless the pres-
                    ence of such damage is known or                 (4) If personal property abruptly falls down
                    should reasonably have been                         or caves in and such collapse is not the

                              Includes copyrighted material of ISO Properties, Inc.,
                             with its permission. Includes copyrighted material with
     FM 101 04 04          permission of American Association of Insurance Services, Inc,       Page 19 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 18 of 30 PageID #: 21
           (2) We will pay for "loss" by "fungi", wet or                  (a) SECTION A. COVERAGE, 5.
               dry rot or bacteria. As used in this                           Coverage Extensions, c. Col-
               Coverage Extension, the term "loss"                            lapse;
                means:
                                                                          (b) SECTION A. COVERAGE, 5.
                (a) Direct physical "loss" to Covered                         Coverage Extensions, s. Water,
                    Property caused by "fungi", wet or                        Other Liquids, Powder or Molten
                    dry rot or bacteria, including the                        Material Damage
                    cost of removal of the "fungi", wet
                    or dry rot or bacteria;                           (6) The following (6)(a) or (6)(b) apply only
                                                                          if Business Income, Rental Value, or
               (b) The cost to tear out and replace                       Extra Expense Coverage applies to the
                   any part of the building or other                      "premises" and only if the "suspension"
                   property as needed to gain access                      of "operations" satisfies all terms and
                   to the "fungi", wet or dry rot or                      conditions of the applicable Business
                   bacteria; and                                          Income, Rental Value, or Extra Ex-
                                                                          pense Coverage.
               (c) The cost of testing performed after
                   removal, repair, replacement or                        (a) If the "loss" which resulted in
                   restoration of the damaged prop-                           "fungi", wet or dry rot or bacteria
                   erty is completed, provided there is                       does not in itself necessitate a
                   a reason to believe that "fungi",                          "suspension" of "operations", but
                   wet or dry rot or bacteria are pres-                       such "suspension" is necessary
                   ent.                                                       due to "loss" to property caused by
                                                                              "fungi", wet or dry rot or bacteria,
           (3) The coverage described under g.(2) of                          then our payment under Business
               this Coverage Extension is limited to                          Income and/or Extra Expense is
               $15,000. Regardless of the number of                           limited to the amount of "loss"
               claims, this limit is the most we will pay                     and/or expense sustained in a pe-
               for the total of all "loss" arising out of all                 riod of not more than 30 days.
               occurrences that take place in the                             The days need not be consecu-
               "coverage term". With respect to a                             tive.
               particular occurrence of "loss" which
               results in "fungi", wet or dry rot or bac-                 (b) If a covered "suspension" of "op-
               teria, we will not pay more than a total                       erations" was caused by "loss"
               of $15,000 even if the "fungi", wet or                         other than "fungi", wet or dry rot or
               dry rot or bacteria continues to be pre-                       bacteria but remediation of "fungi",
               sent or active, or recurs, in a subse-                         wet or dry rot or bacteria prolongs
               quent "coverage term".                                         the "period of restoration", we will
                                                                              Pay for "loss" and/or expense
           (4) The coverage provided under this                               sustained during the delay (re-
               Coverage Extension does not increase                           gardless of when such a delay oc-
               the applicable Limit of Insurance on                           curs during the "period of restora-
               any Covered Property. If a particular                          tlon"), but such coverage is Ilmfted
               occurrence results in "loss" by "fungi",                       to 30 days. The days need not be
               wet or dry rot or bacteria, and other                          consecutive.
               "loss", we will not pay more, for the to-
               tal of all "loss" than the applicable Limit        h. Glass
               of Insurance on the affected Covered
               Property.                                              (1) If a Covered Cause of Loss occurs to
                                                                          building glass that is Covered Property,
                If there is covered "loss" to Covered                     we will also pay necessary expenses
                Property, not caused by "fungi", wet or                   you incur to:
                dry rot or bacteria, loss payment will
                not be limited by the terms of this Cov-                   (a) Put up temporary plates or board
                erage Extension, except to the extent                          up openings if repair or replace-
                that "fungi", wet or dry rot or bacteria                       ment of damaged glass is delayed;
                causes an Increase in the "loss". Any                      (b) Repair or       replace   encasing
                such increase in the "loss" will be sub-                       frames;
                Ject to the terms of this Coverage Ex-
                tension.                                                   (c) Remove or replace obstructions
                                                                               (except expenses to remove or
            5 The terms of this Coverage Extension
            ~~                                                                 replace window displays); and
               do not increase or reduce the coverage
               provided under:                                             (d) Repair or replace alarm tapes.

                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
     FM 101 04 04            permission of American Association of Insurance Services, Inc.      Page 21 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 19 of 30 PageID #: 22
             We will charge you additional premium for                    (f) Falling objects.
             values reported from the date construction
             begins on that part of the building that                     The most we will pay for "loss" under this
             would qualify as Covered Property, or you                    Coverage Extension is $5,000 in any one
             acquire the new property.                                    occurrence, but not more than $1,000 for
                                                                          any one tree, shrub or plant.
        j.   Non-Owned Building Damaue
                                                                     I.   Personal Effects
             If you are a tenant, you may extend the in-
             surance provided by this Coverage Part for                   You may extend the Insurance that applies
             Business Personal Property to "loss" that                    to your Business Personal Property to apply
             occurs to the building at a "premises" you                   to "loss" to:
             occupy but do not own. Such "loss" must                      Personal effects owned by:
             be caused by theft or attempted theft.
                                                                          (1) You, your officers, or your partners, or
             This Coverage Extension applies only if                          if you are a limited liability company,
             your lease makes you legally responsible                         your members or your managers; or
             for that part of the building sustaining "loss".
                                                                          (2) Your employees (including temporary
             This Coverage Extension does not apply to:                       and leased employees), including tools
             (1) Glass, including lettering and orna-                         owned by your employees that are
                 mentation, and also necessary:                               used in your business. However, em-
                                                                              ployee tools are not covered for theft.
                 (a) Repair or replacement of encasing
                     frames or alarm tapes; and                           This Coverage Extension does not apply to
                                                                          "money" or "securities".
                 (b) Expenses incurred to board up
                     openings or remove or replace                        If theft is included as a Covered Cause of
                     obstruction.                                         Loss under this Coverage Part, then this
                                                                          Coverage Extension has a $500 per occur-
             (2) Building materials and equipment re                      rence limitation for "loss" by theft.
                 moved from the "premises".
                                                                          The most we will pay for "loss" under this
             The most we will pay for "loss" under this                   Coverage Extension is $10,000 in any one
             Coverage Extension is $25,000 in any one                     occurrence.
             occurrence.
                                                                     m. Property Off Premises
        k. Outdoor Property
                                                                          (1) You may extend the insurance pro-
             You may extend the insurance provided by                         vided by this Coverage Part to apply to
             this Coverage Part to apply to "loss" to your:                   "loss" to your Covered Property, in-
                                                                              cluding personal property of others as
             (1) Radio antennas, television antennas or                       described in SECTION A. COVERAGE,
                 satellite dishes (including their lead-in                    1. Covered Property, d. Business
                 wiring, masts and towers);                                   Personal Property, while it is away
             (2) Trees, shrubs or plants (other than                          from the "premises", if it is:
                 "stock" of trees, shrubs.or plants); and                     (a) Temporarily at a location you do
             (3) If you are a tenant, to your awnings                             not own, lease, or operate; or
                 that are attached to a building you oc-                      (b) In storage at a location you lease,
                 cupy;                                                            provided the lease was executed
             including debris removal expense, but only                           for the first time after the beginning
             if caused by or resulting from any of the                            of the current "coverage term".
             following causes of loss if they are included                (2) This Coverage Extension does not ap-
             as Covered Causes of Loss under this                             ply to Covered Property at exhibitions
             Coverage Part:                                                   or fairs or in transit.
             (a) Fire;                                                    The most we will pay for "loss" under this
             (b) Lightning;                                               Coverage Extension is $10,000 in any one
                                                                          occurrence.
             (c) Explosion;
                                                                          The Limit of Insurance provided by this
             (d) Riot or Civil Commotion;                                 Coverage Extension does not apply per lo-
                                                                          cation.
             (e) Aircraft; or

                                   Includes copyrighted material of ISO Properties, Inc.,
                                  with its permission. Includes copyrighted material with
     FM 101 04 04               permission of American Association of Insurance Services, Inc.       Page 23 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 20 of 30 PageID #: 23
                 cluding destruction or corruption of                      (a) Removal
                 "electronic data".
                                                                                If you give us written notice within
             The most we will pay for "loss" under this                         30 days of removal of your "valu-
             Coverage Extension is $25,000 in any one                           able papers and records" because
             occurrence.                                                        of imminent danger of "loss" from
                                                                                a Covered Cause of Loss, we will
        r.   Valuable Pacers and Records                                        pay for "loss" while they are:
             SECTION C. DEDUCTIBLE does not apply                               1) At a safe place away from
             to this Coverage Extension.                                           your "premises"; or
             (1) Subject to Paragraph (3) of this Cover-                        2) Being taken to and returned
                 age Extension, we will pay necessary                              from that place.
                 costs you incur to research, replace or
                 restore lost or damaged Information on                         This Removal coverage is in-
                 "valuable papers and records" that are                         cluded within the Limits of Insur-
                 your property or the property of others                        ance applicable to this Coverage
                 in your care, custody or control; result-                      Extension.
                 ing from "loss" caused by a Covered
                                                                           (b) Away From Your Premises
                 Cause of Loss.
             (2) Coverage does not apply to:                                    We will pay up to $5,000 In any
                                                                                one occurrence, regardless of the
                 (a) Property that cannot be replaced                           number of locations, for "loss"
                     with other property of like kind and                       caused by a Covered Cause of
                     quality;                                                   Loss to "valuable papers and rec-
                                                                                ords" while they are away from
                 (b) Property held as samples or for                            your "premises".
                     delivery after sale;
                                                                                This Away From Premises Limit is
                 (c) Property in storage away from the                          in addition to the Limit of Insurance
                     "premises", except as provided in                          applicable to this Coverage Exten-
                     (4)(b) of this Coverage Extension;                         sion.
                 (d) Contraband, or property in the                    (5) SECTION A. COVERAGE, 3. Covered
                     course of illegal transportation or                   Causes of Loss, b. Exclusions does
                     trade;                                                not apply to this Coverage Extension
                                                                           except as follows:
                 (e) "Valuable papers and records" in
                     the form of "electronic data", in-                     (a) Exclusion (1)(c) Governmental
                     cluding the materials on which the                         Action;
                     "electronic data" is recorded.
                                                                            (b) Exclusion (1)(d) Nuclear Hazard;
             (3) The most we will pay for "loss" is the                         and
                 least of the following amounts:
                                                                            (c) Exclusion (1)(f) War and Military
                 (a) The cost of reasonably restoring                           Action.
                     the damaged property to its condi-
                     tion immediately before the "loss";               (6) In addition to Paragraph (5) of this
                                                                           Coverage Extension, we will not pay for
                 (b) The cost of replacing the damaged                     "loss" resulting from any of the follow-
                     property with substantially identical                 ing:
                     property; or
                                                                            (a) Dishonest or criminal acts by:
                 (c) The actual cash value of the dam-
                     aged property at the time of "loss".                        1) You, your partners, employ-
                                                                                    ees, directors, trustees or
                  However, we will not pay for "loss" un-                           authorized representatives;
                  less or until the damaged property is
                  actually replaced or restored; and then                        2) A manager or a member if you
                  only if such replacement or restoration                           are a limited liability company;
                  occurs within 36 months from the date                          3) Anyone else with an interest
                  of "loss".                                                        in the records of accounts re-
             (4) We will extend coverage to include:                                ceivable, or their employees
                                                                                    or authorized representatives;
                                                                                    or

                                 Includes copyrighted material of ISO Properties, Inc.,
                                with its permission. Includes copyrighted material with
     FM 101 04 04             permission of American Association of Insurance Services, Inc.      Page 25 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 21 of 30 PageID #: 24
        Total amount of "loss" payable:        $59,850 +           b. Bear the other expenses of the appraisal
        80,000._ $139,850.                                            and umpire equally.
    Example No. 2:                                                 If there is an appraisal, we still retain our right to
                                                                   deny the claim.
    (This example also assumes there is no coinsurance
    penalty).                                                  3. Duties In The Event of Loss or Dam-
    The Deductible and Limits of Insurance are the same
    as those in Example No. 1:                                     a. In the event of "loss" to Covered Property,
                                                                      you must see that the following are done in
        "Loss" to Bldg. 1:      $70,000                               order for coverage to apply:
        (Exceeds Limit of Insurance plus Deductible)                   (1) Notify the police if a law may have
        "Loss" to Bldg. 2:      $90,000                                    been broken.
        (Exceeds Limit of Insurance plus Deductible)                   (2) Give us prompt notice of the "loss". In-
                                                                           clude adescription of the property in-
        "Loss" Payable -Bldg. 1:       $60,000                             volved.
                               (Limit of Insurance)                    (3) As soon as possible, give us a descrip-
                                                                           tion of how, when and where the "loss"
        "Loss" Payable -Bldg. 2:       $80,000                             occurred.
                               (Limit of Insurance)                    (4) Take all reasonable steps to protect
    Total amount of "loss" payable: $140,000,                              the Covered Property from further
                                                                           damage. If feasible, set the damaged
    2. Glass Deductible                                                    property aside and in the best possible
                                                                           order for examination. Keep a record
        When "loss" to Covered Property only involves                      of your expenses necessary to protect
        building glass, the Deductible for that "loss" will                the Covered Property for consideration
        be the lesser of:                                                  in the settlement of the claim. This will
        a. $500; or                                                        not increase your limit of insurance.
                                                                           However, in no event will we pay for
        b. The Deductible shown in the Declarations-                       any subsequent "loss" resulting from a
           for that Covered Property.                                      cause of loss that is not a Covered
                                                                           Cause of Loss.
    SECTION D. LOSS CONDITIONS
                                                                       (5) At our request, give us complete in-
    The following conditions apply in addition to the                      ventories of the damaged and undam-
    COMMON POLICY CONDITIONS and the COM-                                  aged property. Include quantities,
    MERCIAL PROPERTY CONDITIONS.                                           costs, values and amount of "loss"
     1. Abandonment                                                        claimed.
        There can be no abandonment of any property                    (6) As often as may be reasonably re-
        to us.                                                             quired, permit us to inspect the prop-
                                                                           erty proving the "loss" and examine
     2. Appraisal                                                          your books and records.
        If we and you disagree on the value of the prop-                     Also permit us to take samples of dam-
        erry, the amount of Net Income and operating                         aged and undamaged property for in-
        expense, or the amount of "loss", either may                         spection, test(ng and analysis and
        make written demand for an appraisal of the                          permit us to make copies from your
        "loss". In this event, each party will select a                      books and records.
        competent and impartial appraiser. The two ap-
        praisers will select an umpire. If they cannot                 (7) Submit a signed sworn proof of loss
        agree, either may request that selection be                        containing the information we request
        made by a judge of a court having jurisdiction.                    to investigate the claim. You must do
        The appraisers will state separately the value of                  this within 60 days after our request.
        the property, the amount of Net Income and op-                     We will supply you with the necessary
        erating expense, and amount of "loss". If they                     forms.
        fail to agree, they will submit their differences to           (8) Cooperate with us in the investigation
        the umpire. A decision agreed to by any two will                   or settlement of the claim,
        be binding. Each party will:
        a. Pay its chosen appraiser; and

                                 Includes copyrighted material of ISO Properties, Inc.,
                                with its permission. Includes copyrighted material with
     FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 27 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 22 of 30 PageID #: 25
               (b) If the building is repaired or re-                        had occurred. We will deduct from
                   placed at the same "premises", or                         the total of such expenses;
                   if you elect to rebuild at another
                   premises, the most we will pay for                        1) The salvage value that re-
                   the increased cost of construction                            mains of any property bought
                   is the increased cost of construc-                            for temporary use during the
                   tion at the same "premises".                                  "period of restoration", once
                                                                                 "operations" are resumed;
               (c) If the ordinance or law requires                              and
                   relocation to another premises, the
                   most we will pay for the increased                        2) Any "Extra Expense" that is
                   cost of construction fs the in-                              paid for by other insurance,
                   creased cost of construction at the                          except for insurance that is
                   new premises.                                                written subject to the same
                                                                                plan, terms, conditions and
           Loss Determination -Business Income and                              provisions as this insurance;
           Extra Expense                                                        and
           With respect to SECTION A. COVERAGE,                         (b) Necessary expenses that reduce
           5. Coverage Extensions, b. Business In-                          the "Business Income" and "Rental
           come and Extra Expense,                                          Value" "loss" that otherwise would
                                                                            have been incurred.
           (1) The amount of "Business Income" and
               "Rental Value" "loss" will be deter-                 (3) Resumption of Operations
               mined based on:
                                                                         We will reduce the amount of your:
               (a) The Net Income of the business
                   before the direct physical "loss"                    (a) "Business Income" and "Rental
                   occurred;                                                Value" "loss", other than "Extra
                                                                            Expense", to the extent you can
               (b) The likely Net Income of the busi-                       resume your "operations", in whole
                   ness if no physical "loss" had oc-                       or in part, by using damaged or
                   curred, but not including any Net                        undamaged property (including
                   Income that would likely have                            merchandise or "stock") at the
                   been earned as a result of an in-                        "premises" or elsewhere.
                   crease in the volume of business
                   due to favorable business condi-                     (b) "Extra Expense" "loss" to the ex-
                   tions caused by the impact of the                        tent you can return "operations" to
                   Covered Cause of Loss on cus-                            normal and discontinue such "Ex-
                   tomers or on other businesses;                           tra Expense".
               (c) The operating expenses, including                (4) If you do not resume "operations", or
                   payroll expenses, necessary to re-                   do not resume "operations" as quickly
                   sume "operations" with the same                      as possible, we will pay based on the
                   quality of service that existed just                 length of time it would have taken to
                   before the direct physical "loss";                   resume "operations" as quickly as pos-
                   and                                                  sibie.
               (d) Other relevant sources of informa-       5. Recovered Property
                   tion, including;                             If either you or we recover any property after
                    1) Your financial records and ac-           loss settlement, that party must give the other
                       counting procedures;                     prompt notice. At your option, the property will
                                                                be returned to you. You must then return to us
                    2) Bills, invoices     and   other          the amount we paid to you for the property. We
                       vouchers; and                            will pay recovery expenses and the expenses to
                                                                repair the recovered property, subject to the
                    3) Deeds, liens or contracts.               Limit of Insurance.
           (2) The amount of "Extra Expense" will be        6. Vacancy
               determined based on:
                                                                a. Description of Terms
               (a) All expenses that exceed the nor-
                   mal operating expenses that would                (1) As used in this Vacancy Condition, the
                   have been incurred by "opera-                        term building and the term vacant have
                   tions" during the "period of resto-                  the meanings set forth in (1)(a) and
                   ration" if no direct physical "loss"                 (1)(b) below:

                              Includes copyrighted material of ISO Properties, Inc.,
                             with its permission. Includes copyrighted material with
     FM 101 04 04          permission of American Association of Insurance Services, Inc.     Page 29 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 23 of 30 PageID #: 26
     SECTION E. ADDITIONAL CONDITIONS                                 Example No.2(Adequate Insurance):
     The following conditions apply in addition to the                The value of the property is:     $250,000
     COMMON POLICY CONDITIONS and the COM-                            The coinsurance percentage is:        80%
     MERCIAL PROPERTY CONDITIONS.                                     The Limit of Insurance is:        $200,000
                                                                      The Deductible is:                    $250
     1. Coinsurance                                                   The amount of "loss" is:           $40,000
         If a Coinsurance percentage is shown in the                  Step (1):
         Declarations, the following condit(on applies.
                                                                           $250,000 X 80% _ $200,000 (the
         a. We will not pay the full amount of any "loss"                  minimum amount of insurance to meet
            if the value of Covered Property at the time                   your Coinsurance requirements)
            of "loss" times the Coinsurance percentage
            shown for it in the Declarations is greater               Step (2):
            than the Limit of Insurance for the property.
                                                                           X200,000- $200,000 =1.00
             Instead, we will determine the most we will
             pay using the following steps:                           Step (3):
            (1) Multiply the value of Covered Property                     $40,000 X 1.00 = $40,000
                at the time of "loss" by the Coinsurance              Step (4):
                percentage;
                                                                           $40,000 - $250 = $39,750.
            (2) Divide the Limit of Insurance of the
                property by the figure determined in                  We will pay no more than $39,750 "loss" in
                step (1);                                             excess of the Deductible. No penalty ap-
                                                                      plies.
            (3) Multiply to the total amount of "loss",
                before the application of any deducti-            b. If one Limit of Insurance applies to two or
                ble, by the figure determined in step                more separate items, this condition will ap-
                (2); and                                             ply to the total of all property to which the
                                                                     limit applies,
            (4) Subtract the deductible from the figure
                determined in step (3).                               Example No.3:
            We will pay the amount determined in step                 The values of the property are:
            (4) or the Limit of Insurance, whichever is
            less. For the remainder, you will either                       Bldg. at Location No. 1:      $75,000
            have to rely on other insurance or absorb                      Bldg. at Location No. 2:     $100,000
            the "loss" yourself.                                           Personal Property at
             Example No. 1 (Underinsurance):                               Location No. 2:               $75.000
             The value of the property is: $250,000                                                      250,000
             The coinsurance percentage is:    80%                    The coinsurance percentage is:        90%
             The Limit of Insurance is:    $100,000                   The Limit of Insurance for
             The Deductible is:                $250                       Buildings and Personal
             The amount of "loss" is:       $40,000
                                                                          Property at Location
             Step (1):                                                    Nos. 1 and 2 is:              $180,000
                 $2so,000 x so~io - $200,000 ~tne                     The Deductible is:                  $1,000
                  minimum amount of insurance to                      The amount of "loss" is:
                  meet your Coinsurance requirements)                     Bldg. at Location No. 2:       $30,000
                                                                          Personal Property at
             Step (2):                                                    Location No. 2:                X20.000
                                                                                                         $50,000
                 $ioo,000 = $200,000 =.50
                                                                      Step (1):
             Step (3):
                                                                           $250,000 X 90% _ $225,000
                  $40,000 X .50 = $20,000                                  (the minimum amount of insurance to
             Step (4):                                                     meet your Coinsurance requirements
                                                                           and to avoid the penalty shown below)
                  $20,000 - $250 = $19,750.
                                                                       Step (2):
             We will pay no more than $19,750. The re-                     $180,000 = $225,000 = .80
             maining $20,250 is not covered.

                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
     FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 31 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 24 of 30 PageID #: 27
                as a decimal (example: 8% is .08),                     basis instead of on a replacement cost ba-
                multiplied by                                          sis. In the event you elect to have "loss"
                                                                       settled on an "Actual Cash Value" basis,
           (3) The number of days since the begi►l-                    you may still make a claim for the additional
                Wing of the current coverage term or                   coverage this Optional Coverage provides if
                the effective date of the most recent                  you notify us of your intent to do so within
                policy change amending the Limit of                    180 days after the "loss".
                Insurance, divided by 365.
                                                                  d. We will not pay on a replacement cost basis
                Example:                                             for any "loss":
                If:   The applicable Limit of Insurance                (1) Until the lost or damaged property is
                      is: $100,000                                         actually repaired or replaced with other
                      The Annual percentage increase                       property, of generally the same con-
                      is: S%                                               struction and used for the same pur-
                                                                           pose as the lost or damaged property;
                      The number of days since the be-                     and
                      ginning of the policy year (or last
                      policy change) is: 146                           (2) Unless the repairs or replacement have
                                                                           been completed or at least underway
                      The amount of increase is                            within 2 years following the date of
                      $100,000 X .08 X 146 = 365 =                         "loss".
                      $3,200
                                                                  e. We will not pay more for "loss" on a re-
     3. Replacement Cost                                             placement cost basis than the least of;
        a. Replacement Cost (without deduction for                     (1) The Limit of Insurance applicable to the
           depreciation) replaces "Actual Cash Value"                      lost or damaged property;
           in SECTION D. LOSS CONDITIONS, 7.
           Valuation of this BUILDING AND PER-                         (2) The cost to replace, on the same
           SONAL PROPERTY COVERAGE FORM.                                   "premises", the lost or damaged prop-
                                                                           erty with other property:
        b. This Optional Coverage does not apply to:
                                                                           (a) Of comparable material and qual-
           (1) Personal Property of others, except                             ity; and
               leased personal property as described
               in SECTION A. COVERAGE, 1. Cov-                             (b) Used for the same purpose; or
               ered Property, d.(7). The valuation of                  (3) The amount you actually spend that is
               such leased personal property will be                       necessary to repair or replace the lost
               based on the amount for which you are                       or damaged property.
               liable under the lease, but not to ex-
               ceed the replacement cost of the                   f.   The cost of repair or replacement does not
               leased item.                                            include the Increased cost attributable to
                                                                       enforcement of any ordinance or law regu-
           (2) Personal effects;                                       lating the construction, use, or repair of any
           (3) Contents of a residence;                                building or structure except as provided in
                                                                       SECTION A. COVERAGE, 4. Additional
           (4) Manuscripts;                                            Coverages, g. Ordinance or Law.
           (5) Works of art, antiques or rare articles,
               including etchings, pictures, statuary,
                                                              SECTION G. DEFINITIONS
               marbles, bronzes, porcelains and bric-         1. "Actual Cash Value" means replacement cost
               a-brat;                                           less a deduction that reflects depreciation, age,
                                                                 condition and obsolescence.
            (6). "Stock" unless the Replacement Cost
                 including "Stock" option is shown in the     2. "Business Income" means the:
                 Declarations; or
                                                                  a.   Net Income (net profit or loss before income
            (7) Property, that at the time of "loss":                  taxes) that would have been earned or in-
                                                                       curred; and
                (a) Is outdated, or obsolete and is
                    stored or not being used; or                  b. Continuing normal operating expenses in-
                                                                     curred, including payroll.
                (b) Has no practical value to you.
                                                              3. "Computer programs" means a set of related
        c. You may make a claim for "loss" covered by
           this insurance on an "Actual Cash Value"               Lions annd ifuctionsn ofWa isomputert oe deve

                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
     FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 33 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 25 of 30 PageID #: 28
     14. "Premises" means the Location of Premises                   c. The value of the land,
         described in the Declarations.
                                                                18. "Specified Causes of Loss" means fire; light-
     15. "Rental Value" means "Business Income" that                 ning; explosion; windstorm or hail; smoke; air-
         consists of                                                 craft or vehicles; riot or civil commotion; vandal-
                                                                     ism; leakage from fire extinguishing equipment;
         a. Net Income (Net Profit or Loss before in-                "sinkhole collapse"; volcanic action; falling ob-
            come taxes) that would have been earned                  jects; weight of snow, ice or sleet; water dam-
            or incurred as rental income from tenant                 age.
            occupancy of the "premises" described in
            the Declarations as furnished and equipped               a. Falling objects does not include "loss" to:
            by you, including fair rental value of any
            portion of the "premises" which is occupied                  (1) Personal property in the open; or
            by you; and                                                  (2) The interior of a building or structure, or
         b. Continuing normal operating expenses in-                         property inside a building or structure,
            curred in connection with that "premises",                       unless the roof or an outside wall of the
            including:                                                       building or structure is first damaged by
                                                                             a falling object.
             (1) Payroll; and
                                                                     b. Water damage means accidental discharge
             (2) The amount of charges, which are the                   or leakage of water or steam as the direct
                 legal obligation of the tenants) but                   result of the breaking apart or cracking of
                 would otherwise be your obligations.                   any part of a system or appliance (other
                                                                        than a sump system including its related
     16. "Securities" means negotiable and non-                         equipment and parts) containing water or
         negotiable instruments or contracts represent-                 steam.
         ing either "money" or other property and in-
         cludes:                                                 19. "Stock" means merchandise held in storage or
                                                                     for sale, raw materials and in-process or finished
         a. Tokens, tickets, revenue and other stamps                goods, including supplies used in their packing
            whether or not in current use; and                       or shipping.
         b. Evidences of debt issued in connection with          20. "Suspension" means:
            credit or charge cards, which are not of your
            own issue:                                               a. The slowdown or cessation of your busi-
                                                                        ness activities; and
         but does not include "money". Lottery tickets
         held for sale are not "securities" or evidences of          b. That a part or all of the "premises" is ren-
         debt.                                                          dered untenantable.
     17. "Sinkhole collapse" means the sudden settle-            21. "Valuable Papers and Records" means in-
         ment or collapse of earth supporting the Cov-               scribed, printed or written documents, manu-
         ered Property into subterranean voids created               scripts or records, including abstracts, books,
         by the action of water on a limestone or similar            card index systems, deeds, drawings, films,
         rock formation. This does not include:                      maps, mortgages, or proprietary information.
         a. The cost of filling sinkholes;                           But "valuable papers and records" does not
                                                                     mean "money" or "securities" or "electronic
         b. Sinking or collapse of land into man-made                data", including the materials on which the
            subterranean cavities; or                                "electronic data" is recorded.




                                   Includes copyrighted material of ISO Properties, Inc.,
                                  with its permission. Includes copyrighted material with
      FM 101 04 04              permission of American Association of Insurance Services, Inc.       Page 35 of 35


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 26 of 30 PageID #: 29
                           COMMERCIAL PROPERTY CONDITIONS
       This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
       Conditions and Additional Conditions in Commercial Property Coverage Forms.
       A. Concealment, Misrepresentation or Fraud                F. No Benefit to Bailee
          This Coverage Part is void in any case of                   No person or organization, other than you,
          fraud by you as it relates to this Coverage                 having custody of Covered Property will
          Part at any time. It is also void if you or any             benefit from this insurance.
          other insured, at any time, intentionally con-
          ceal or misrepresent a material fact concern-          G. Other Insurance
          ing:                                                        1.   You may have other insurance subject to
           1. This Coverage Part;                                          the same plan, terms, conditions and
                                                                           provisions as the insurance under this
           2. The Covered Property;                                        Coverage Part. If you do, we will pay our
                                                                           share of the covered "loss". Our share is
           3. Your interest in the Covered Property; or
                                                                           the proportion that the applicable Limit of
           4. A claim under this Coverage Part.                            Insurance under this Coverage Part
                                                                           bears to the Limits of Insurance of all in-
       B. Control of Property                                              surance covering on the same basis.
           Any act or neglect of any person other than                2. If there is other insurance covering the
           you beyond your direction or control will not                 same "loss", other than that described in
           affect this insurance.                                        1. above, we will pay only for the amount
                                                                         of covered "loss" in excess of the amount
           The breach of any condition of this Coverage
                                                                         due from that other insurance, whether
           Part at any one or more locations will not af-                you can collect on it or not. However, we
           fect coverage at any location where, at the
           time of "loss", the breach of condition does                  will not reimburse any deductible or
                                                                         difference between Actual Cash Value
           not exist.
                                                                         and Replacement Cost valuations. We
       C. Insurance Under Two or More Coverages                          will not pay more than the applicable Limit
                                                                         of Insurance.
           If two or more of this policy's coverages apply
           to the same "loss", we will not pay more than         H. Policy Period, Coverage Territory
           the actual amount of the "loss".                           Under this Coverage Part:
       D. Legal Action Against Us
                                                                      1.   We cover "loss" commencing;
           No one may bring a legal action against us
                                                                           a.   During the policy period shown in the
           under this Coverage Part unless:
                                                                                Declarations; and
           1. There has been full compliance with all of
                                                                           b. Within the coverage territory.
              the terms of this Coverage Part; and
                                                                      2. The coverage territory:
           2. The action is brought within 2 years after
              the date on which the direct physical                        a. The United States of America (in-
              "loss" occurred.                                                cluding its territories and posses-
       E. Liberalization                                                      sions);
                                                                           b. Puerto Rico; and
           If, within 60 days prior to the beginning of this
           Coverage Part or during the policy period, we                   c. Canada.
           make any changes to any forms or endorse-
           ments of this Coverage Part for which there is        I.   Transfer of Rights of Recovery Against
           currently no separate premium charge, and                  Others to Us
           that change provides more coverage than this
                                                                      If any person or organization to or for whom
           Coverage Part, the change will be considered               we make payment under this Coverage Part
           as included until the end of the current policy
           period. We will make no additional premium                 has rights to recover damages from another,
                                                                      those rights are transferred to us to the extent
           charge for this additional coverage during the
           interim.                                                   of our payment. That person or organization
                                                                      must do everything necessary to secure our
                                                                      rights and must do nothing after "loss" to im-



                                        Includes copyrighted material of ISO Commercial
       FA 450 '11 04                         Risk Services, Inc., with its permission.                   Page 1 of 2


Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 27 of 30 PageID #: 30
   Insured:      ~ li•) Y~ 1~6 i:~" ~~l ~ ~                      Policy Number: ~ 4 ~i ~C~ Z ~ ~" ~~ jc~
   Insurance Company: ~ i ~~ C ~`~ i E iC~ ~~                    Claim Number: ~ `~! C`.' ~% .S~`~°


                                 POST-LOSS ASSIGNMENT OF INSURANCE CLAIM                     ~`"

      This Assignment is made as of         ` ~ I ~"                , 20 i ~. by and between Insured
   and Loss Recovery Specialists LLC (Public Adjuster).

       For good and valuable consideration, the receipt and sufficiency of which are hereby
   acknowledged, Insured hereby assigns to Public Adjuster, without warranty or recourse, all of
   his, her, its, or their right, title and interest in and to the above-referenced insurance Claim. It
   is expressly understood and agreed that this Assignment is made solely for purposes of allowing
   Public Adjuster to pursue legal recourse against the Insurance Company related to the Claim,
   and any recovery obtained by Public Adjuster in connection therewith remains subject to the
   post-appraisal and post-suit fee provisions of the parties' Public Adjuster Contract, the terms of
   which are incorporated herein by reference.

   ASSIGNOR:

   Insured


                             _           ~

   Name:      c; ,. ;_l J i, I ~~-, c ~r ~ ~
   Title: ,• ;`,1 ~ f .


   ASSIGNEE'S ACCEPTANCE OF ASSIGNMENT:

   Loss Recovery Specialists, LLC



                                 '              —

   By: Benjamin W. Reichel
   Its: Manager




                                                                      EXlllblt B
Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 28 of 30 PageID #: 31
                                                                                                                                                                    .~YE ..•i~~   U.S.P~S~I-~l~t~~PITNE`'30WE8
                                                                                                                                                            NS               ~                                   i
rr~~r~t~r~~"~~lr'f ~~,"~Itr~ttllll~,',rrr~~►!rrll'I'I                                                                                                       a
                                                                                                                                                            J                            ~
                                                                                                                                                            V
                                                                                                                                                            N       `         +r ZIP 37243 $ 008.~6`~
                                                                                                                                                            ~                 ~ •''k 02 41N
                                                                                           VIII IIIIIIIIIIIII~IIIIIIIIII III                                LL                       0000346000 JAN 02 2019      ~

                                                                                          7017 145         X002 1332 6635

~ertson Parkway
lessee 37243




                                                                                            i




                                                                                                                                   ~-
                                                                                                                                   i
                                                                                                                                   I




                                                                                                                                                ~~~~%~u~




                                                                                                                                                                            12118/2018
                                                                                                                                              7017 1450 0002 1332 6635




      Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 29 of 30 PageID #: 32
                                                                                                                                                                      COMPANY: THE
                                                                                                                               i              CINCINNATI INSURANCE
                                                                                                                                        """   P O BOX 145496
                                                                                                                                              CINCINNATI, OH 45250
State of Tennessee
County of Hamilton

        I, Larry L. Henry, Clerk of the Circuit Court, in and for the State and County aforesaid, hereby certify that
the within and foregoing is a true and correct copy of the original writ of summons issued in this case.

                                                          Larry L. Henry, Circuit Court Clerk

                                                                                                            D.C.


**********~x****~x*~x*******~x******~x******~:*************~~:~****~~x*********************~*********

                                            OFFICERS RETURN

        I certify that I served this summons together with the Complaint or Petition as follows:

 ❑ On                                             20      ,I delivered a copy of the summons and complaint(or
petition) to the defendant,



❑ Failed to serve this summons within 90 days after its issuance because:



                                                          Hamilton County Sheriff


                                                          Deputy Sheriff




                                             CLERK'S RETURN
I hereby acknowledge and accept service of the within summons and receive copy of same this                day of
                              20



                                                          Defendant


                                                          Larry L. Henry, Circuit Court Clerk

                                                          By:                                                 ,D.C.




  Case 1:19-cv-00003-CLC-CHS Document 1-1 Filed 01/07/19 Page 30 of 30 PageID #: 33
